EXHIBIT 9
Matthew L. Cutler
Harness Dickey & Pierce, PLC
7700 Bonhomme, Suite 400
St. Louis, MO 63105
USA

8 March 2021


Dear Mr. Cutler

RE:      US Patent No.: 9,644,787
         Our File: AV8568GB99

We act for Ashton Bentley in relation to matters of intellectual property and write further to your letter
dated 22 February 2021.

We have now had the opportunity to review US patent number 9,644,787 (the Patent), mentioned in your
letter and upon which your client relies to allege infringement on the part of our client in respect of the
Ashton Bentley for Google One Series accessory.

We do not propose to respond to your letter on a paragraph-by-paragraph basis. Any failure to respond
expressly to a paragraph of, or point raised in, your letter should not however be treated as acceptance of
the same. We reserve our client's rights to respond further in subsequent correspondence should the need
arise.

There are four independent claims in the Patent, claims 1, 7, 8 and 14. Each of the independent claims
requires “an equipment rack having at least a first rack mount and a second rack mount” or (as in the case
of claim 14, which has a trivial change in wording) “an equipment rack including at least a first rack mount
and a second rack mount”.

The Ashton Bentley product in question does not comprise, at least, “an equipment rack having [or
including] at least a first rack mount and a second rack mount” and offers no facility to accommodate rack
mounted equipment. Accordingly, for at least this reason, there is not considered to be any infringement of
the Patent.

Notwithstanding that our client's product does not infringe the Patent, our client's position in relation to the
validity of the Patent remains fully reserved.

We trust that this matter is now concluded.

All of our client's rights are reserved.

Yours sincerely



BRYERS LLP
